VALENTINE, J.
The submission of the special verdict in this case was not the proper procedure and had the effect of placing upon the jury the responsibility of determining the competency of the evidence, and tended only to confuse the issue. The jury may never be properly called upon to determine the competency or the admissibility of evidence. These are questions addressed solely to the presiding judge and must be by him determined and ruled upon. Sanderson v. Paul, ante, 56. He cannot place upon others a duty which rests upon him and him alone. S. v. Whitener, 191 N.C. 659, 132 S.E. 603; S. v. Fogleman, 204 N.C. 401, 168 S.E. 536; S. v. Harper, ante, 62.
The entire question of the search warrant should have been ruled upon by the court and the case submitted to the jury upon the evidence of the officer who saw the nontax-paid liquor clearly visible in defendant’s car and who thereupon had the duty under G.S. 18-6 to take possession of the automobile and the liquor found therein and to arrest the defendant. In this ease, the officer saw and recognized the liquor in defendant’s car. It then became his duty to act either with or without the aid of a search warrant. S. v. Godette, 188 N.C. 497, 125 S.E. 24.
*69On tbe facts found it would appear that tbe defendant is clearly guilty of tbe crimes witb wbicb be is charged, but in tbe light of tbe confusion that appears to bare prevailed at tbe trial, tbe ends of justice require that there be a new trial, and it is so ordered.
New trial.